Exhibit 10(a)

2006 LONG TERM PLAN

STOCK UNIT AGREEMENT

Dated: January 26, 2006

This Letter Agreement (the “Agreement”) will confirm an award to you of stock
units (“Stock Units”), as of the date hereof, by Union Pacific Corporation (the
“Company”), under the 2004 Stock Incentive Plan of the Company (the “Plan”), a
copy of which is included in this database and made a part hereof.

STOCK UNITS

1. GRANT OF UNITS. The Company hereby awards to you the number of Stock Units,
as shown on Exhibit A of this Agreement, each evidencing the right to receive,
upon the terms and subject to the conditions set forth in this Agreement and the
Plan, (i) one share of Union Pacific Corporation Common Stock, $2.50 par value
per share (“Common Stock”) and (ii) a payment in cash equal to the amount of
dividends that would have been payable on one share of Common Stock (“Dividend
Equivalent Payments”), provided the applicable Performance Criteria described
below have been satisfied.

2. RESTRICTION PERIOD. The period during which the restrictions set forth herein
and in the Plan shall apply to your right to receive the Stock Units granted to
you shall commence on the date hereof and expire on January 31, 2009 if the
Performance Criteria described below for such Stock Units have been satisfied
(the “Restriction Period”), subject to the provisions of Section 6 hereof.
During the Restriction Period, you may be entitled to receive Dividend
Equivalent Payments, subject to the provisions of Section 4 hereof.

3. PERFORMANCE CRITERIA. The Performance Criteria is annual Return on Invested
Capital (“ROIC”). However, such Performance Criteria are of no force and effect
unless and until the Company has operating income (“Operating Income”) in one or
more of fiscal years 2006, 2007 or 2008. The definition and calculation of
annual ROIC and Operating Income shall be determined in accordance with the Long
Term Plan document approved and adopted by the Compensation and Benefits
Committee of the Company’s Board of Directors (the “Committee”).

For the fiscal year ending December 31, 2006, you may earn up to one-third of
your Stock Unit Target Award as shown on Exhibit A for those Stock Units which
have met the applicable ROIC Performance Criteria. For the fiscal year ending
December 31, 2007, you may earn up to a total of two-thirds of your Stock Unit
Target Award as shown on Exhibit A based on the average of the first two fiscal
years of ROIC performance achieved less any Stock Units



--------------------------------------------------------------------------------

earned in the first fiscal year. For the fiscal year ending December 31, 2008,
you may earn up to two hundred percent of your Stock Unit Target Award as shown
on Exhibit A based on the average of all three fiscal years (2006, 2007, and
2008) of ROIC performance achieved less any Stock Units earned in the first two
fiscal years.

4. DIVIDEND EQUIVALENT RIGHTS. During the Restriction Period, for those Stock
Units which have met the applicable Performance Criteria, unless otherwise
determined by the Committee, you shall be entitled to receive Dividend
Equivalent Payments.

5. RESTRICTIONS. (i) You shall be entitled to delivery of the shares of Common
Stock only as specified in Section 6 hereof; (ii) none of the Stock Units may be
sold, transferred, assigned, pledged, or otherwise encumbered or disposed of;
(iii) your right to receive Dividend Equivalent Payments shall terminate without
further obligation on the part of the Company at the earlier of your termination
of employment with the Company or a Subsidiary (as defined in the Plan), or your
right to receive Common Stock under Section 6 hereof; (iv) all of the Stock
Units shall be forfeited and all of your rights to such Stock Units and the
right to receive Common Stock shall terminate without further obligation on the
part of the Company in the event of your termination of employment with the
Company or a Subsidiary without having a right to delivery of shares of Common
Stock under Section 6 hereof and (v) any Stock Units not earned as of the end of
the Restriction Period shall be forfeited and all of your rights to such Stock
Units shall terminate without further obligation on the part of the Company.

6. PAYMENT OF STOCK UNITS. (i) At the end of the Restriction Period and provided
you have remained continuously employed by the Company or a Subsidiary, unless
otherwise determined by the Committee, shares of Common Stock equal to the
number of Stock Units which have met the applicable Performance Criteria shall
be delivered to you (through your account at the Company’s third party stock
plan administrator, if applicable) free of all restrictions, provided the
Company has Operating Income in one or more of the fiscal years 2006, 2007 or
2008.

(ii) If your employment with the Company or a Subsidiary ends prior to the end
of the Restriction Period and prior to a Change in Control, because you die or
become Disabled, unless otherwise determined by the Committee, you, your estate
or your beneficiary, as the case may be, shall be entitled to receive shares of
Common Stock equal to the number of Stock Units which have met the applicable
Performance Criteria through the end of the fiscal year ending prior to the date
of your death or Disability, as the case may be, provided the Company has
Operating Income in one or more of the fiscal years 2006, 2007 or 2008 and
further provided that such fiscal year precedes the date of your death or
Disability. Section 8(c)(i) of the Plan pertaining to the vesting of Stock Units
upon retirement at or after actual age 65 shall not be applicable. However, if
you remain continuously employed and retire at or after actual age 60



--------------------------------------------------------------------------------

under the provisions of the Company’s or a Subsidiary’s pension plan, you shall
be entitled to receive the number of Stock Units which have met the applicable
Performance Criteria through the end of the fiscal year ending prior to the date
of your retirement, provided the Company has Operating Income in one or more of
the fiscal years 2006, 2007 or 2008 and further provided that such fiscal year
precedes the date of your retirement.

(iii) If a Change In Control occurs prior to the end of the Restriction Period
and prior to your death, Disability or retirement on or after actual age 60 (as
defined in section 8(c) of the Plan, as modified by Section 6(ii) hereof),
shares of Common Stock equal to the number of Stock Units that would have been
deliverable if the Performance Criteria shall have been satisfied at the greater
of one hundred percent of your Stock Unit Target Award as shown on Exhibit A or
the number of Stock Units that would have been delivered based on the
Performance Criteria satisfied through the end of each fiscal year prior to the
occurrence of such Change in Control and through the end of the most recent
fiscal quarter ending prior to the date of the Change in Control shall be
delivered to you (through your account at the Company’s third party
administrator, if applicable) free of all restrictions, provided the Company has
Operating Income in one or more of the calendar years 2006, 2007 or 2008 and
further provided that such calendar year precedes the date of the Change in
Control. In either event following the Change in Control no greater Performance
Criteria may be earned under this Agreement.

(iv) If your employment with the Company or a Subsidiary ends for any other
reason, with or without cause, prior to the earlier of the end of the
Restriction Period or a Change in Control, you will forfeit all Stock Units and
all of your rights to such Stock Units shall terminate without further
obligation on the part of the Company.

(v) Any payment of Common Stock pursuant to this Section 6 shall occur on or
before the 15th day of the third month of the calendar year following the
calendar year in which you become entitled to such payment, except as provided
in Section 18.

7. WITHHOLDING. Upon payment of the Stock Units, you must arrange for the
payment to the Company (through the Company’s third party stock plan
administrator, if applicable) of all applicable withholding taxes resulting
therefrom promptly after notification of the amount thereof. You may elect to
have shares withheld to pay withholding taxes if a proper election to pay
withholding taxes in this manner is made.

8. SUBJECT TO PLAN. The award confirmed by this Agreement is subject to the
terms and conditions of the Plan, as the same may be amended from time to time
in accordance with Section 19 thereof.

PROTECTION OF CONFIDENTIALITY

9. CONFIDENTIAL INFORMATION; TRADE SECRETS. By electronically signing Exhibit A
to this Agreement, you acknowledge that the Company regards certain



--------------------------------------------------------------------------------

information relating to its business and operations as confidential. This
includes all information that the Company could reasonably be expected to keep
confidential and whose disclosure to third parties would likely be disparaging
or detrimental to the Company (“Confidential Information”). Your electronic
signature also acknowledges that the Company has certain information that
derives economic value from not being known to the general public or to others
who could obtain economic value from its disclosure or use, which the Company
takes reasonable efforts to protect the secrecy of (“Trade Secrets”).

10. TYPES OF CONFIDENTIAL INFORMATION OR TRADE SECRETS. By electronically
signing Exhibit A, you acknowledge that you developed or have had or will have
access to one or more of the following types of Confidential Information or
Trade Secrets: information about rates or costs; customer or supplier agreements
and negotiations; business opportunities; scheduling and delivery methods;
business and marketing plans; financial information or plans; communications
within the attorney-client privilege or other privileges; operating procedures
and methods; construction methods and plans; proprietary computer systems
design, programming or software; strategic plans; succession plans; proprietary
company training programs; employee performance, compensation or benefits;
negotiations or strategies relating to collective bargaining agreements and/or
labor disputes; and internal or external claims or complaints regarding personal
injuries, employment laws or policies, environmental protection, or hazardous
materials. By electronically signing Exhibit A, you agree that any disclosures
by you to any third party of such Confidential Information or Trade Secrets
would constitute gross misconduct within the meaning of the Plan.

11. PRIOR CONSENT REQUIRED. By electronically signing Exhibit A, you agree that
you will not, unless you receive prior consent from the Company’s Senior Vice
President, Human Resources & Secretary or such other person designated by the
Company (hereinafter collectively referred to as the “Sr. VP-HR & S”), or unless
ordered by a court or government agency, (i) disclose to any subsequent employer
or unauthorized person any Confidential Information or Trade Secrets, or
(ii) retain or take with you when you leave the Company any property of the
Company or any documents (including any electronic or computer records) relating
to any Confidential Information or Trade Secrets.

12. PRIOR NOTICE OF EMPLOYMENT, ETC. By electronically signing Exhibit A, you
acknowledge that if you become an employee, contractor, or consultant for any
other railroad, this would create a substantial risk that you would,
intentionally or unintentionally, disclose or rely upon the Company’s
Confidential Information or Trade Secrets for the benefit of the other railroad
to the detriment of the Company. You further acknowledge that such disclosures
would be particularly damaging if made shortly after you leave the Company.
Therefore, by electronically signing Exhibit A, you agree that for a period of
one-



--------------------------------------------------------------------------------

year after you leave the Company, before accepting any employment or affiliation
with another railroad you will give written notice to the Sr. VP-HR & S of your
intention to accept such employment or affiliation. You also agree to confer in
good faith with the Sr. VP-HR & S concerning whether your proposed employment or
affiliation could reasonably be expected to be performed without improper
disclosure of Confidential Information or Trade Secrets. If the Sr. VP-HR & S
and you are unable to reach agreement on this issue, you agree to submit this
issue to arbitration, to be conducted under the rules of the American
Arbitration Association, for final resolution. You also agree that you will not
begin to work for another railroad until the Sr. VP-HR & S or an arbitrator has
determined that such employment could reasonably be expected to be performed
without improper disclosure of the Company’s Confidential Information or Trade
Secrets.

13. FAILURE TO COMPLY. By electronically signing Exhibit A, you agree that, if
you fail to comply with any of the promises that you made in Section 11 or 12
above, you will return to the Company any shares of Common Stock (or the market
value of any shares of Common Stock received) which you received at any time
from 180 days prior to the earlier of (i) the date when you leave the Company or
(ii) the date you fail to comply with any such promise you made in Section 11 or
12 to 180 days after the date when the Company learns that you have not complied
with any such promise. You agree that you will return such shares of Common
Stock to the Company on such terms and conditions as may be required by the
Company. You further agree that the Company will be entitled to set off the
market value of any such shares of Common Stock against any amount that might be
owed to you by the Company.

NO DIRECT COMPETITION

14. SOLICITATION OF CUSTOMERS; NO EMPLOYMENT WITH WESTERN ROADS. By
electronically signing Exhibit A, you agree for a period of one year following
your departure from the Company, you will not (directly or in association with
others) call on or solicit the business of any of the Company’s customers with
whom you actually did business or otherwise had personal contact while you were
employed by the Company, for the purpose of providing the customers with goods
and/or services similar in nature to those provided by the Company in the states
in which the Company now operates. You further agree that for the same time
period, you will not become an employee, contractor or consultant for any of the
following companies, which compete directly with the Company: Burlington
Northern Santa Fe Corporation; Kansas City Southern Industries, Inc.; Dakota,
Minnesota & Eastern Railway Company; Illinois Central Corporation; and Texas
Mexican Railway Company (including their respective affiliates and subsidiaries
or any company which acquires or is acquired by any such company) (the “Western
Roads”). This Section 14 is not intended to prevent you from working for any
employer other than a Western Road. This Section does not



--------------------------------------------------------------------------------

apply to employees who work in California at the time when this Agreement is
electronically signed or when their employment with the Company ends.

15. ACKNOWLEDGMENT; INJUNCTIVE RELIEF. By electronically signing Exhibit A, you
acknowledge that Section 14 will not prevent you from being gainfully employed
after you leave the Company, because you will remain free to work in any
occupation, profession, trade, or business so long as you comply with your
promises in Section 14. You also agree that because money damages would not be
adequate to compensate the Company if you violate any of your promises in
Section 14, the Company would be entitled to an injunction from a Court to
enforce those promises.

16. VIOLATION OF PROMISES. By electronically signing Exhibit A, you agree that
if you violate any of your promises in Section 14, then you will return to the
Company any shares of Common Stock (or the fair market value thereof) granted to
you by this Agreement which you received at any time from 180 days prior to the
date when you leave the Company to 180 days after the date when the Company
learns that you have not complied with the promises you made in Section 14. You
agree that you will return such shares of Common Stock (or the fair market value
thereof) to the Company on such terms and conditions as may be required by the
Company. You further agree that the Company will be entitled to set off the
market value of any such shares of Common Stock against any amount that might be
owed to you by the Company.

GENERAL

17. RESTATEMENTS OF FINANCIAL RESULTS. By electronically signing Exhibit A, you
agree that you will return such shares of Common Stock (or the fair market value
thereof) to the Company as determined by the Committee in its exclusive
discretion, which shall be final, conclusive and binding upon the Company and
you. The Committee will exercise its discretion only in the event that the
Committee’s certification of a level of ROIC was based on financial results
subsequently revised by a restatement of such financial results and only to the
extent that such restated financial results would have entitled you to a lesser
award of Common Stock under the Performance Criteria.

18. DEFERRAL. You may be provided with an opportunity to elect to defer receipt
under a deferred compensation program established by the Committee that complies
with Section 409A of the Internal Revenue Code of 1986, as amended (“Code”) of
any payment of Common Stock under Section 6 hereof.

19. SEVERABILITY. If any provision of this Agreement is, becomes, or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction, such provision
shall be construed or deemed amended or limited in scope to conform to
applicable laws or, in the discretion of the



--------------------------------------------------------------------------------

Company, it shall be stricken and the remainder of the Agreement shall remain in
force and effect.

20. CHOICE OF LAW. All questions pertaining to the construction, regulation,
validity, and effect of this Agreement shall be determined in accordance with
the laws of the State of Utah, without regard to the conflict of laws doctrine.

21. EMPLOYMENT AT WILL. In accordance with Section 21(a) of the Plan, this
Agreement shall not be construed to confer upon any person any right to be
continued in the employ of the Company or a Subsidiary.

22. DEFINED TERMS. For purposes of this Agreement, capitalized terms shall have
the meanings specified in the Plan, unless a different meaning is provided in
this Agreement or a different meaning is plainly required by the context.

 

--------------------------------------------------------------------------------

To confirm acceptance of the foregoing, kindly click on Button 2 “Long Term Plan
Award (Exhibit A)” and select “I accept the above award and the related
Agreement”.

 

Sincerely,

   

UNION PACIFIC CORPORATION

    By:  

/s/ Richard K. Davidson

   

By:

 

/s/ James R. Young

Richard K. Davidson

   

James R. Young

Chairman

   

President and Chief Executive Officer



--------------------------------------------------------------------------------

Long Term Plan Award (Exhibit A)

January 26, 2006

Please verify the following information:

First name:

Middle initial/name:

Last name:

ID:

Company:

If any of the above information is not correct, please check the box below:

 

¨ Incorrect Personal Information

Type of grant:                     LTP Retention Units

TARGET Number of retention units granted:

The amount of shares shown is the “target” number of shares that you are
eligible to receive in accordance with the program design shown in the Long Term
Plan Summary. This number is for 100% of target performance. The actual number
of shares paid out at vesting, if any, depends on applicable performance
criteria being met.

MAXIMUM Number of retention units granted:

The amount of shares shown is the “maximum” number of shares that you are
eligible to receive in accordance with the program design shown in the Long Term
Plan Summary. This number is for 200% of target performance. The actual number
of shares paid out at vesting, if any, depends on applicable performance
criteria being met.

Restriction period:

Restriction commencement date:

Restriction termination date:

By executing this Exhibit A, I acknowledge that I am bound by all of the terms
of the Union Pacific Corporation 2004 Stock Incentive Plan and the Agreement
delivered herewith, each of which is incorporated by reference in this Exhibit
A.

Please make a choice below:

 

¨ I accept the above award and the related Agreement

 

¨ I do not accept this award and/or the related Agreement

After making a choice please click the SEND button above.

For general tax purposes, Stock Units are valued at the time of vesting. When
preparing tax calculations at the time of vesting, the Fair Market Value (FMV),
the average of the high and low trading prices of the stock on the day after the
restrictions lapse as reported in The Wall Street Journal listing of composite
transactions for New York Stock Exchange issues, is used.